EXHIBIT 10.29

 

BEARINGPOINT INC.

 

MANAGING DIRECTOR DEFERRED COMPENSATION PLAN

 

Effective January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

Purpose    1 ARTICLE 1 Definitions    1 ARTICLE 2 Selection, Enrollment,
Eligibility    6

            2.1

 

Selection by Committee

   6

            2.2

 

Enrollment Requirements

   6

            2.3

 

Eligibility; Commencement of Participation

   6

            2.4

 

Termination of Participation and/or Deferrals

   6 ARTICLE 3 Deferral Commitments/Company Matching/Crediting/Taxes    7

            3.1

 

Minimum Deferrals

   7

            3.2

 

Maximum Deferral

   7

            3.3

 

Election to Defer; Effect of Election Form

   8

            3.4

 

Withholding of Annual Deferral Amounts

   8

            3.5

 

Employer Matching Amount

   9

            3.6

 

Investment of Trust Assets

   9

            3.7

 

Vesting

   9

            3.8

 

Crediting/Debiting of Account Balances

   9

            3.9

 

FICA and Other Taxes

   11

            3.10

 

Distributions

   11 ARTICLE 4 Hardship Withdrawal    12

            4.1

 

Withdrawal Payout for Hardship

   12 ARTICLE 5 Distributions & Death Benefits    13

            5.1

 

Termination of Employment

   13

            5.2

 

Payment of Account Balance

   13

            5.3

 

Distribution Elections

   13

            5.4

 

Death Benefits

   13

            5.5

 

Specified Employees

   13

            5.6

 

No Acceleration of Benefit Payments

   14 ARTICLE 6 Disability Benefit    15

            6.1

 

Disability Benefit

   15 ARTICLE 7 Beneficiary Designation    16

            7.1

 

Beneficiary

   16

            7.2

 

Beneficiary Designation; Change; Spousal Consent

   16

 

-i-



--------------------------------------------------------------------------------

            7.3

 

Acknowledgement

   16

            7.4

 

No Beneficiary Designation

   16

            7.5

 

Doubt as to Beneficiary

   16

            7.6

 

Discharge of Obligations

   16 ARTICLE 8 Leave of Absence    17

            8.1

 

Paid Leave of Absence

   17

            8.2

 

Unpaid Leave of Absence

   17 ARTICLE 9 Termination, Amendment or Modification, Change in Control,    18

            9.1

 

Termination

   18

            9.2

 

Amendment

   18

            9.3

 

Change in Control

   18

            9.4

 

Effect of Payment

   18 ARTICLE 10 Administration    19

            10.1

 

Committee Duties

   19

            10.2

 

Administration Upon Change In Control

   19

            10.3

 

Agents

   19

            10.4

 

Binding Effect of Decisions

   20

            10.5

 

Indemnity of Committee

   20

            10.6

 

Employer Information

   20 ARTICLE 11 Other Benefits and Agreements    21

            11.1

 

Coordination with Other Benefits

   21 ARTICLE 12 Claims Procedures    22

            12.1

 

Presentation of Claim

   22

            12.2

 

Notification of Decision

   22

            12.3

 

Review of a Denied Claim

   22

            12.4

 

Decision of Review

   23

            12.5

 

Legal Action

   23 ARTICLE 13 Trust    24

            13.1

 

Establishment of the Trust

   24

            13.2

 

Interrelationship of the Plan and the Trust

   24

            13.3

 

Distributions From the Trust

   24

            13.4

 

Stock Transferred to the Trust

   24 ARTICLE 14 Miscellaneous    25

            14.1

 

Status of Plan

   25

 

-ii-



--------------------------------------------------------------------------------

            14.2

 

Unsecured General Creditor

   25

            14.3

 

Company’s Liability

   25

            14.4

 

Nonassignability

   25

            14.5

 

Not a Contract of Employment

   25

            14.6

 

Furnishing Information

   25

            14.7

 

Terms

   26

            14.8

 

Captions

   26

            14.9

 

Governing Law

   26

            14.10

 

Notice

   26

            14.11

 

Successors

   26

            14.12

 

Validity

   26

            14.13

 

Incompetent

   27

            14.14

 

Court Order

   27

            14.15

 

Trust

   27

            14.16

 

Legal Fees To Enforce Rights After Change in Control

   27

 

-iii-



--------------------------------------------------------------------------------

BEARINGPOINT, INC.

 

MANAGING DIRECTOR DEFERRED COMPENSATION PLAN

 

Effective January 1, 2005

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of BearingPoint, Inc.,
a Delaware corporation. This Plan shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended. This Plan is intended to meet the requirements of Sections 409A(a)(2)
to (a)(4) of the Internal Revenue Code of 1986, as amended, relating to
nonqualified deferred compensation plans and shall be interpreted in all
respects in accordance therewith.

 

ARTICLE 1

Definitions

 

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1 “401(k) Plan” shall mean the Amended and Restated BearingPoint, Inc. 401(k)
Plan adopted by the Company, as it may be amended from time to time.

 

1.2 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of the Deferral Account balance and the
Employer Matching Account balance. The Account Balance, and each other specified
account balance, shall be a bookkeeping entry only and shall be utilized solely
as a device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.

 

1.3 “Affiliate” shall mean (i) a corporation that is a member of a controlled
group of corporations (as determined pursuant to Code Section 414(b)) which
includes the Company and (ii) a trade or business (whether or not incorporated)
which is under common control (as determined pursuant to Code Section 414(c)) of
the Company.

 

1.4

“Annual Base Salary” shall mean the annual cash compensation relating to
services performed during any Plan Year, whether or not paid in such Plan Year
or included on the Federal Income Tax Form W-2 for such Plan Year, excluding
bonuses, commissions, royalties, overtime, fringe benefits, relocation expenses,
incentive payments, non-monetary awards, directors fees and other fees,
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Employee’s gross
income). Annual Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and shall be calculated to
include



--------------------------------------------------------------------------------

 

amounts not otherwise included in the Participant’s gross income under Code
Sections 125, 402(e)(3), or 402(h) pursuant to plans established by the
Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.

 

1.5 “Annual Deferral Amount” shall mean that portion of a Participant’s Annual
Base Salary, Commissions, and Incentive Compensation that a Participant elects
to have, and is deferred, in accordance with Article 3, for any one Plan Year.
In the event of a Participant’s Disability (if deferrals cease in accordance
with Section 6.1), death or a Termination of Employment prior to the end of a
Plan Year, such year’s Annual Deferral Amount shall be the actual amount
withheld prior to such event.

 

1.6 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 7, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

1.7 “Beneficiary Designation Form” shall mean the form (electronic, paper or
other medium) established from time to time by the Committee that a Participant
completes and returns to the Committee to designate one or more Beneficiaries.

 

1.8 “Board” shall mean the board of directors of the Company.

 

1.9 “Change in Control” shall have the same meaning as that term is defined
under Code Section 409A and the regulations and guidance issued thereunder
(including Internal Revenue Service Notice 2005-1 or any successor Notice).

 

1.10 “Claimant” shall have the meaning set forth in Section 12.1.

 

1.11 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.12 “Committee” shall mean the committee described in Article 10.

 

1.13 “Commissions” shall mean cash compensation relating to services performed
during any Plan Year paid in the form of a sales commission.

 

1.14 “Company” shall mean BearingPoint, Inc., a Delaware corporation and any
successor to such corporation that adopts the Plan.

 

1.15

“Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
the Company determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Company would not be deductible by the Company

 

2



--------------------------------------------------------------------------------

 

solely by reason of the limitation under Code Section 162(m), then to the extent
deemed necessary by the Company to ensure that the entire amount of any
distribution to the Participant pursuant to this Plan prior to the Change in
Control is deductible, the Company may defer all or any portion of a
distribution under this Plan. Any amounts deferred pursuant to this limitation
shall continue to be credited/debited with additional amounts in accordance with
Section 3.8 below. The amounts so deferred and amounts credited/debited thereon
shall be distributed to the Participant or his or her Beneficiary (in the event
of the Participant’s death) at the earliest possible date, as determined by the
Company in good faith, on which the deductibility of compensation paid or
payable to the Participant for the taxable year of the Company during which the
distribution is made will not be limited by Section 162(m), or if earlier, the
effective date of a Change in Control. Notwithstanding anything to the contrary
in this Plan, the Deduction Limitation shall not apply to any distributions made
after a Change in Control.

 

1.16 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.

 

1.17 “Disability” shall mean a medically determinable physical or mental
impairment which can be expected to result in death or to last for a continuous
period of not less than 12 months (i) which prevents the affected Participant
from engaging in any substantial gainful activity or (ii) on account of which
the affected Participant receives income replacement benefits for a period of
not less than 3 months under a Company-sponsored accident and health plan.
“Disability” is intended to have the same meaning as this term is defined under
Code Section 409A and the regulations thereunder.

 

1.18 “Disability Benefit” shall mean the benefit set forth in Article 6.

 

1.19 “Distribution Election Form” shall mean the form (electronic, paper or
other medium) established by the Committee that a Participant completes and
returns to the Committee to establish the frequency of payments of a
Participant’s Account Balance.

 

1.20 “Election Form” shall mean the form (electronic, paper or other medium)
established by the Committee that a Participant completes and returns to the
Committee to make his or her deferral election under the Plan.

 

1.21 “Employee” shall mean an individual whose relationship with an Employer is,
under common law, that of an employee.

 

1.22 “Employer” shall mean the Company and any Affiliate that, with the consent
of the Company, elects to participate in the Plan and any successor entity that
adopts the Plan pursuant to Section 14.11. If any such entity withdraws, is
excluded from participation in the Plan or terminates its participation in the
Plan, such entity shall thereupon cease to be an Employer.

 

3



--------------------------------------------------------------------------------

1.23 “Employer Matching Account” shall mean (i) the sum of all of a
Participant’s Employer Matching Amounts, plus (ii) amounts credited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Employer Matching Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s Employer Matching Account.

 

1.24 “Employer Matching Amount” for any one Plan Year shall be the amount
determined in accordance with Section 3.5.

 

1.25 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.26 “Hardship” shall mean a severe financial hardship to the Participant
resulting from an illness or accident affecting the Participant or the
Participant’s spouse or dependent, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstance arising
as a result of events beyond the Participant’s control. Any amount distributed
to the Participant under this Plan in connection with a Hardship shall not
exceed the amount necessary to satisfy the hardship plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). “Hardship” as defined herein is
intended to have the same meaning as “Unforeseeable Emergency” as defined under
Code Section 409A(a)(2)(B)(ii)(I).

 

1.27 “Incentive Compensation” shall mean any compensation otherwise payable in
cash, in addition to Annual Base Salary relating to services performed during
any Plan Year, whether or not paid in such Plan Year, payable to a Participant
as an Employee under the Employer’s established variable compensation program or
bonus program. “Incentive Compensation” includes Performance-Based Compensation.
“Incentive Compensation” shall not include any program that has a performance
measurement period of less than three months, employee referral bonuses,
payments under the Rewards and Recognition program or similar programs, amounts
payable other than in cash or other similar one-time awards.

 

1.28 “Participant” shall mean (i) any Employee who is a Managing Director of the
Employer, or any other individual selected by the Committee to participate in
the Plan, (ii) who elects to participate in the Plan, (iii) who completes an
Election Form, (iv) whose completed Election Form is accepted by the Committee,
(v) who commences participation in the Plan, and (vi) whose participation has
not terminated.

 

4



--------------------------------------------------------------------------------

1.29 “Performance-Based Compensation” shall mean Incentive Compensation which is
based on services performed or to be performed over a Performance Period. Such
awards and payments must be: (i) variable and contingent on the satisfaction of
organizational or individual performance criteria (which can not be comprised
solely of the value of the Employer and/or the appreciation in value of the
Employer’s stock), and (ii) not substantially certain to be met at the time of
the Election Date with respect to such Compensation.

 

1.30 “Performance Period” shall mean a period of at least twelve months during
which services on which a Participant’s Performance-Based Compensation, if any,
will be based are measured and performed.

 

1.31 “Plan” shall mean the BearingPoint, Inc. Managing Director Deferred
Compensation Plan, which shall be evidenced by this instrument, as may be
amended from time to time.

 

1.32 “Plan Year” shall mean the twelve-month period commencing January 1 and
ending December 31. The first Plan Year shall commence on January 1, 2005.

 

1.33 “Specified Employee” shall mean a key employee (as defined in Code
Section 416(i), without reference to paragraph (5) thereof) of the Employer. For
purposes of this definition, an Employee is a key employee if the Employee meets
the requirements of Code Section 416(i) (disregarding paragraph (5) thereof) at
any time during the twelve-month period ending on an identification date. The
identification date for this purpose shall be December 31. If an Employee is a
key employee as of December 31, the Employee is treated as a Specified Employee
for the twelve-month period beginning on April 1 immediately following such
date.

 

1.34 “Stock” shall mean BearingPoint, Inc. common stock, $ 0.01 par value per
share, or any other equity securities of the Company designated by the
Committee.

 

1.35 “Termination of Employment” shall mean the severing of employment with all
Employers, voluntarily or involuntarily, for any reason other than death,
Disability or an authorized leave of absence.

 

1.36 “Trust” shall mean one or more trusts established, effective as of
January 1, 2005 between the Company and the trustee named therein, as amended
from time to time.

 

1.37 “Year of Service” shall have the same meaning as the term Vesting Service
under the 401(k) Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1 Selection by Committee. Participation in the Plan shall be limited to
Employees who are Managing Directors of the Company or above and any other
individuals as determined by the Committee, in its sole discretion, from a
select group of management and highly compensated Employees of the Company. From
that group, the Committee shall select, in its sole discretion, Employees to
participate in the Plan.

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete and return to the Committee an Election Form within 30
days after he or she is selected to participate in the Plan. In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines in its sole discretion are necessary.

 

2.3 Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified time period, that Employee shall commence
participation in the Plan on the first day of the month following the month in
which the Employee completes all enrollment requirements. If an Employee fails
to meet all such requirements within the period required, in accordance with
Section 2.2, that Employee shall not be eligible to participate in the Plan
until the first day of the Plan Year following the delivery to and acceptance by
the Committee of the required documents. A Participant’s deferral election in a
Plan Year following commencement of participation in the Plan is governed by
Section 3.3.

 

2.4 Termination of Participation and/or Deferrals. If the Committee determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as membership in such group
is determined in accordance with Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA, the Committee shall have the right, in its sole discretion, to prevent
the Participant from making deferral elections for future Plan Years following
the Plan Year in which the Participant has ceased to qualify.

 

6



--------------------------------------------------------------------------------

ARTICLE 3

Deferral Commitments/Employer Matching/Crediting/Taxes

 

3.1 Minimum Deferrals.

 

  (a) Annual Base Salary, Commissions, and Incentive Compensation. For each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount,
Annual Base Salary, Commissions, and/or Incentive Compensation in the following
minimum percentages.

 

Deferral

--------------------------------------------------------------------------------

   Minimum Amount


--------------------------------------------------------------------------------

 

Annual Base Salary

   0 %

Commissions and Incentive Compensation

   10 %

 

If an election is made for less than the stated minimum percentage, or if no
election is made (if an election is required), the deferral shall be zero
percent.

 

  (b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the minimum Annual
Deferral Amount, with respect to Annual Base Salary, Commissions, and Incentive
Compensation, shall be determined as against the amount of compensation not yet
earned by the Participant as of the date the Participant submits an Election
Form to the Committee for acceptance. If an Employee first becomes eligible to
participate in the Plan on a date after July 31 of any calendar year, then the
Employee shall not be entitled to elect to defer any portion of his or her
Annual Base Salary, Commissions or Incentive Compensation for this short Plan
Year.

 

3.2 Maximum Deferral.

 

  (a) Annual Base Salary and Incentive Compensation. For each Plan Year, a
Participant may elect to defer, as his or her Annual Deferral Amount, Annual
Base Salary, Commissions, and/or Incentive Compensation up to the following
maximum percentages for each deferral elected:

 

Deferral

--------------------------------------------------------------------------------

   Maximum Amount


--------------------------------------------------------------------------------

 

Annual Base Salary

   50 %

Commissions and Incentive Compensation

   100 %

 

7



--------------------------------------------------------------------------------

If an election is made for less than the stated minimum percentage, or if no
election is made (if an election is required), the deferral shall be zero
percent.

 

  (b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the maximum Annual
Deferral Amount, with respect to Annual Base Salary, Commissions, and Incentive
Compensation, shall be determined as against the amount of compensation not yet
earned by the Participant as of the date the Participant submits an Election
Form to the Committee for acceptance. If an Employee first becomes eligible to
participate in the Plan on a date after July 31 of any calendar year, then the
Employee shall not be entitled to elect to defer any portion of his or her
Annual Base Salary, Commissions or Incentive Compensation for this short Plan
Year.

 

3.3 Election to Defer; Effect of Election Form.

 

  (a) First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed by the Participant, timely delivered to the Committee (in
accordance with Section 2.2 above), and accepted by the Committee.

 

  (b) Continuing Effectiveness of Election Forms. The Committee shall maintain
an open enrollment period preceding each Plan Year in order to allow
Participants to submit new Election Forms. A new Election Form timely submitted
shall revoke all prior Election Forms submitted by the Participant.

 

  (c) Timing of Election Forms. Subject to Section 3.3(d) below, to be effective
for any Plan Year, an Election Form must be received by the Committee prior to
January 1 of the Plan Year to which it relates. However, if an individual first
becomes eligible to participate in the Plan after the Effective Date and on a
date other than January 1, the individual may submit an Election Form for the
remainder of the Plan Year in which he or she becomes a Participant if the
Election Form is submitted within thirty (30) days after becoming eligible to
participate in the Plan; provided, however, that the Election Form shall be made
in accordance with Section 3.1(b) and Section 3.2(b) above.

 

  (d) Election for Performance-Based Compensation. With respect to
Performance-Based Compensation, the Election Form must be received by the
Committee by a date that is at least six months prior to the date which
constitutes the end of the Performance Period.

 

3.4

Withholding of Annual Deferral Amounts. For each Plan Year, the Annual Base
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled

 

8



--------------------------------------------------------------------------------

 

Annual Base Salary payroll in equal amounts, as adjusted from time to time for
increases and decreases in Annual Base Salary. The Commissions and Incentive
Compensation portions of the Annual Deferral Amount shall be withheld at the
time the Commissions and Incentive Compensation are or otherwise would be paid
to the Participant, whether or not this occurs during the Plan Year itself.

 

3.5 Employer Matching Amount. For each Plan Year, the Employer, in its sole
discretion, may, but is not required to, credit any amount it desires to any
Participant’s Matching Contribution Account under this Plan, which amount shall
be for that Participant. Any Employer Matching Contributions for a given Plan
Year will be limited to the amount that would have been available under the
terms of the 401(k) Plan but for any reduction in allowable elective deferrals
to the 401(k) Plan due to nondiscrimination testing results for the plan year of
the 401(k) Plan.

 

3.6 Investment of Trust Assets. The trustee of the Trust shall be authorized,
upon written instructions received from the Committee or investment manager
appointed by the Committee, to invest and reinvest the assets of the Trust in
accordance with the applicable trust agreement.

 

3.7 Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account. A Participant shall be vested in his or her Employer Matching
Account in accordance with the vesting provisions of the 401(k) Plan.

 

3.8 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a)

Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3(a) above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.8(c) below) to be used to determine the additional amounts to be
credited to his or her Account Balance when the Participant commences
participation in the Plan and continuing thereafter for each subsequent business
day in which the Participant participates in the Plan, unless changed in
accordance with the next sentence. Commencing with the business day that follows
the Participant’s commencement of participation in the Plan and continuing
thereafter for each subsequent business day in which the Participant
participates in the Plan, the Participant may (but is not required to) elect, by
submitting an Election Form to the Committee that is accepted by the Committee,
to reallocate among the available Measurement Fund(s) to be used to determine
the additional amounts to be credited to his or her Account Balance, or to
change the portion of his or her Account Balance allocated to each previously or
newly elected Measurement Fund. If an election is made in accordance with the
previous sentence, it shall apply as soon as administratively

 

9



--------------------------------------------------------------------------------

 

possible and shall continue thereafter for each subsequent business day in which
the Participant participates in the Plan, unless changed in accordance with the
previous sentence.

 

  (b) Proportionate Allocation. In making any election described in
Section 3.8(a) above, the Participant shall specify on the Election Form, in
increments of one percentage point (1%), the percentage of his or her Account
Balance to be allocated to a Measurement Fund (as if the Participant was making
an investment in that Measurement Fund with that portion of his or her Account
Balance).

 

  (c) Measurement Funds. The Participant may elect one or more measurement funds
(the “Measurement Funds”) for the purpose of crediting additional amounts to his
or her Account Balance. The Committee shall, in its sole discretion, select,
discontinue, substitute or add a Measurement Fund at any time. Subject to the
shareholders of the Company approving the use of Stock under the Plan, the
Committee may offer a BearingPoint, Inc. Stock Fund (the “Stock Fund”) as a
Measurement Fund.

 

  (d) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on the performance of the Measurement Funds
themselves. A Participant’s Account balance shall be credited or debited on a
daily basis based on the performance of each Measurement Fund selected by the
Participant for the Account Balance, as determined by the Committee in its sole
discretion, as though (i) a Participant’s Account Balance were invested in the
selected or required Measurement Fund(s) in the percentages applicable to such
business day, as of the close of business on the business day, at the closing
price on such date; (ii) the portion of the Annual Deferral Amount that was
actually deferred as of the business day were invested in the Measurement
Fund(s) selected by the Participant, in the percentages applicable to such
business day, as soon as administratively possible after the day on which such
amounts are actually deferred from the Participant’s Annual Base Salary,
Commissions or Incentive Compensation through reductions in his or her payroll;
and (iii) any distribution made to a Participant that decreases such
Participant’s Account Balance ceased being invested in the Measurement Fund(s),
in the percentages applicable to such business day, as soon as administratively
possible. The Participant’s Employer Matching Amount, if any, shall be credited
to his or her Employer Matching Account for purposes of this Section 3.8(d) on
the date selected by the Committee in its sole and absolute discretion.

 

  (e) Special Rule for Account Balance Deemed Invested in Stock. Notwithstanding
any provision of this Plan that may be construed to the contrary, the portion of
the Participant’s Account Balance allocated to the Stock Fund must at all times
prior to distribution be allocated to the Stock Fund.

 

10



--------------------------------------------------------------------------------

  (f) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Employer or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Employer or the Trust; the
Participant shall at all times remain an unsecured creditor of the Employer.

 

3.9 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Annual Base Salary, Commissions,
and Incentive Compensation that is not being deferred, in a manner determined by
the Employer, the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Committee may reduce the Deferral
Account in order to comply with this Section 3.9.

 

  (b) Employer Matching Account. When a Participant becomes vested in a portion
of his or her Employer Matching Account, the Employer shall withhold from the
Participant’s Annual Base Salary, Commissions, and/or Incentive Compensation
that is not deferred, in a manner determined by the Employer, the Participant’s
share of FICA and other employment taxes on such vested portions of his or her
Employer Matching Account. If necessary, the Committee may reduce the vested
portion of the Participant’s Employer Matching Account, as the case may be, in
order to comply with this Section 3.9.

 

3.10 Distributions. The Employer, or the trustee of the Trust, shall withhold
from any distributions made to a Participant under this Plan all federal, state,
and local income, employment, and other taxes required to be withheld by the
Employer, or the trustee of the Trust, in connection with such distributions, in
amounts and in a manner to be determined in the sole discretion of the Employer
and the trustee of the Trust.

 

11



--------------------------------------------------------------------------------

ARTICLE 4

Hardship Withdrawal

 

4.1 Withdrawal Payout for Hardship. If the Participant experiences a Hardship,
the Participant may petition the Committee to receive a partial or full payout
from the Plan. The payout shall not exceed the lesser of the Participant’s
Account Balance or the amount reasonably needed to satisfy the Hardship, in
accordance with Section 1.26 above. If, subject to the sole discretion of the
Committee, the petition for a payout is approved, any payout shall be made
within 60 days of the date of approval. The payment of any amount under this
Section 4.1 shall not be subject to the Deduction Limitation.

 

12



--------------------------------------------------------------------------------

ARTICLE 5

Distributions & Death Benefits

 

5.1 Termination of Employment. Subject to the Deduction Limitation, a
Participant shall be entitled to receive the vested Account Balance, payable in
accordance with Section 5.2, if a Participant experiences a Termination of
Employment prior to his or her death or Disability.

 

5.2 Payment of Account Balance. A Participant’s vested Account Balance shall be
paid in one of the following forms as elected in the Participant’s Distribution
Election Form pursuant to Section 5.3. If no election is made, payment shall be
made in a lump sum as soon as administratively practicable after Termination of
Employment. The permissible forms of payment are:

 

(a) Lump Sum. A single lump sum payment; and

 

(b) Installments. Substantially equal annual installment payments for a period
not less than two (2) years and not exceeding fifteen (15) years. For
distributions of a Participant’s Account Balance in installments, the remaining
unpaid Account Balance shall be credited or debited in accordance with
Section 3.8.

 

5.3 Distribution Elections.

 

(a) Election at Commencement. In connection with a Participant’s commencement of
participation in the Plan, the Participant must complete a Distribution Election
Form at the time when the Participant commences participation in the Plan. For
the Distribution Election Form to be valid, the Distribution Election Form must
be completed by the Participant, timely delivered to the Committee (in
accordance with Section 2.2 above), and accepted by the Committee. If a
Participant fails to complete a Distribution Election Form, the Participant will
be deemed to have elected a single lump sum payment.

 

(b) Election Form Irrevocable. Once submitted, a Participant’s Distribution
Election Form is irrevocable and shall continue in effect for all subsequent
Plan Years, except as provided in the next sentence. Until December 31, 2006, a
Participant may submit a Distribution Election Form that will be effective
immediately upon receipt by the Committee.

 

5.4 Death Benefits. If a Participant dies before the entire vested Account
Balance is distributed to the Participant, the unpaid vested Account Balance
shall be paid as soon as administratively practicable to the Participant’s
Beneficiary in a lump sum.

 

5.5 Specified Employees. Notwithstanding any other provision of the Plan, in the
case of a Participant who is a Specified Employee, a distribution of the
Participant’s vested Account Balance shall not be made until the earlier of:
(i) the date which is six months after the Participant’s Termination of
Employment, or (ii) the Participant’s death.

 

13



--------------------------------------------------------------------------------

5.6 No Acceleration of Benefit Payments. Notwithstanding any other provision of
the Plan, the acceleration of the time or schedule of any payment of benefits
under the Plan is strictly prohibited, except as specifically permitted under
Code Section 409A and the regulations and guidance issued thereunder.

 

14



--------------------------------------------------------------------------------

ARTICLE 6

Disability Benefit

 

6.1 Disability Benefit. The Committee shall determine whether the Participant
has suffered a Disability. Upon a determination that a Participant has suffered
a Disability, the Participant shall receive a Disability Benefit equal to his or
her Account Balance at the time of the Committee’s determination. The
Participant shall be paid in accordance with Article 5 as a deemed Termination
of Employment. Any payment made shall be subject to the Deduction Limitation.

 

15



--------------------------------------------------------------------------------

ARTICLE 7

Beneficiary Designation

 

7.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

7.2 Beneficiary Designation and Change of Beneficiary. A Participant shall
designate his or her Beneficiary by completing the Beneficiary Designation Form,
and returning it to the Committee or its designated agent. A Participant shall
have the right to change a Beneficiary by completing and otherwise complying
with the terms of the Beneficiary Designation Form and the Committee’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Committee
of a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.

 

7.3 Administration. No designation or change in designation of a Beneficiary
shall be effective until received by the Committee or its designated agent in
accordance with the Committee’s rules and procedures.

 

7.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 7.1, 7.2 and 7.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her estate.

 

7.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Employer to withhold such
payments until this matter is resolved to the Committee’s satisfaction.

 

7.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Employer and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s participation in the Plan shall terminate upon such full
payment of benefits.

 

16



--------------------------------------------------------------------------------

ARTICLE 8

Leave of Absence

 

8.1 Paid Leave of Absence. If a Participant is authorized by the Employer for
any reason to take a paid leave of absence from the employment of the Employer,
the Participant shall continue to be considered employed by the Employer and the
Annual Deferral Amount shall continue to be withheld during such paid leave of
absence in accordance with Section 3.3.

 

8.2 Unpaid Leave of Absence. If a Participant is authorized by the Employer for
any reason to take an unpaid leave of absence from the employment of the
Employer, the Participant shall continue to be considered employed by the
Employer and the Participant shall be excused from making deferrals until the
earlier of the date the leave of absence expires or the Participant returns to a
paid employment status. Upon such expiration or return, deferrals shall resume
for the remaining portion of the Plan Year in which the expiration or return
occurs, based on the deferral election, if any, made for that Plan Year. If no
election was made for that Plan Year, no deferral shall be withheld.

 

17



--------------------------------------------------------------------------------

ARTICLE 9

Termination, Amendment or Modification, Change in Control

 

9.1 Termination. Although the Company anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that the Company will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
its participating Employees, by action of the Board; provided, however, that the
Company shall not terminate the Plan except in accordance with Prop. Treas.
Regs. Section 1.409A-3(h)(2)(viii). Upon termination of the Plan in accordance
with Prop. Treas. Regs. Section 1.409A-3(h)(2)(viii), the affected Participants
shall terminate their participation in the Plan and their Account Balances,
determined as if they had experienced a Termination of Employment on the date of
Plan termination, shall be paid to the Participants as soon as administratively
practicable. The termination of the Plan shall not adversely affect any
Participant or Beneficiary who has become entitled to the payment of any
benefits under the Plan as of the date of termination.

 

9.2 Amendment. The Company may, at any time, amend or modify the Plan in whole
or in part with respect to that Employer by the action of the Board; provided,
however, that: (i) no amendment or modification shall be effective to decrease
or restrict the value of a Participant’s vested Account Balance in existence at
the time the amendment or modification is made, calculated as if the Participant
had experienced a Termination of Employment as of the effective date of the
amendment or modification; (ii) no amendment shall serve to accelerate the time
or schedule of any payment of benefits under this Plan; and (iii) no amendment
or modification of this Section 9.2 or Section 10.2 of the Plan shall be
effective. The amendment or modification of the Plan shall not affect any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification.

 

9.3 Change in Control. Upon a Change in Control, the Account Balances of all
participants shall be fully vested and the Company shall be required to pay such
benefits in a lump sum within five (5) business days of such Change in Control,
subject to the provisions of Section 5.5.

 

9.4 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5 or 6 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant’s participation in the Plan shall terminate.

 

18



--------------------------------------------------------------------------------

ARTICLE 10

Administration

 

10.1 Committee Duties. Except as otherwise provided in this Article 10, this
Plan shall be administered by a Committee which shall consist of the members of
the committee of the 401(k) Plan, or such other committee as the Board shall
appoint. Members of the Committee may be Participants in this Plan. The
Committee shall also have the discretion and authority to (i) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Employer.

 

10.2 Administration Upon Change In Control. For purposes of this Plan, the
Committee shall be the “Administrator” at all times prior to the occurrence of a
Change in Control. Upon and after the occurrence of a Change in Control, the
“Administrator” shall be an independent third party selected by the trustee of
the Trust and approved by the individual who, immediately prior to such event,
was the Company’s Chief Executive Officer or, if not so identified, the
Company’s highest ranking officer (the “Ex-CEO”). The Administrator shall have
the discretionary power to determine all questions arising in connection with
the administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change in Control, the Administrator
shall have no power to direct the investment of Plan or Trust assets or select
any investment manager or custodial firm for the Plan or Trust. Upon and after
the occurrence of a Change in Control, the Company must: (i) pay all reasonable
administrative expenses and fees of the Administrator; (ii) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (iii) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Disability, death or Termination of Employment of the
Participants, and such other pertinent information as the Administrator may
reasonably require. Upon and after a Change in Control, the Administrator may be
terminated (and a replacement appointed) by the trustee of the Trust only with
the approval of the Ex-CEO. Upon and after a Change in Control, the
Administrator may not be terminated by the Company.

 

10.3 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

 

19



--------------------------------------------------------------------------------

10.4 Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

10.5 Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee, and any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.

 

10.6 Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Employer shall supply full and timely information to
the Committee and/or Administrator, as the case may be, on all matters relating
to the compensation of its Participants, the date and circumstances of the
Disability, death or Termination of Employment of its Participants, and such
other pertinent information as the Committee or Administrator may reasonably
require.

 

20



--------------------------------------------------------------------------------

ARTICLE 11

Other Benefits and Agreements

 

11.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

 

21



--------------------------------------------------------------------------------

ARTICLE 12

Claims Procedures

 

12.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

12.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 12.3
below.

 

12.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

 

  (a) may review pertinent documents;

 

  (b) may submit written comments or other documents; and/or

 

22



--------------------------------------------------------------------------------

  (c) may request a hearing, which the Committee, in its sole discretion, may
grant.

 

12.4 Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

 

  (c) such other matters as the Committee deems relevant.

 

12.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 12 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

 

23



--------------------------------------------------------------------------------

ARTICLE 13

Trust

 

13.1 Establishment of the Trust. The Company shall establish the Trust, and
shall at least annually transfer over to the Trust such assets as the Company
determines, in its sole discretion, are necessary to provide, on a present value
basis, for its respective future liabilities created with respect to the Annual
Deferral Amounts and Employer Matching Amounts for Participants for all periods
prior to the transfer, as well as any debits and credits to the Participants’
Account Balances for all periods prior to the transfer, taking into
consideration the value of the assets in the trust at the time of the transfer.

 

13.2 Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Company,
Participants, and the creditors of the Company to the assets transferred to the
Trust. The Company shall at all times remain liable to carry out its obligations
under the Plan.

 

13.3 Distributions From the Trust. The Company’s obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Company’s obligations under this
Plan.

 

13.4 Stock Transferred to the Trust. Subject to the shareholders of the Company
approving the use of Stock under the Plan, notwithstanding any other provision
of this Plan or the Trust, if Trust assets are distributed to a Participant in a
distribution which reduces such portion of the Participant’s Account Balance
deemed invested in the Stock Fund, the Committee shall have the discretion to
pay such distribution either in the form of Stock or cash.

 

24



--------------------------------------------------------------------------------

ARTICLE 14

Miscellaneous

 

14.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

 

14.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Employer. For purposes of the payment of
benefits under this Plan, any and all of the Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. The
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

14.3 Employer’s Liability. The Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.

 

14.4 Nonassignability. Except as provided in Section 14.14, neither a
Participant nor any other person shall have any right to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate, alienate or convey in advance of actual receipt, the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are expressly declared to be, unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.

 

14.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of the Employer,
either as an Employee or a director, or to interfere with the right of the
Employer to discipline or discharge the Participant at any time.

 

14.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

25



--------------------------------------------------------------------------------

14.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply. Any reference to
proposed regulations shall be construed to include final regulations that are
adopted on the same subject matter.

 

14.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

14.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the Commonwealth of
Virginia.

 

14.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

BearingPoint, Inc.

Attn: David W. Black, Esq., General Counsel

1676 International Drive

McLean, VA 22102

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

14.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.

 

14.12 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

26



--------------------------------------------------------------------------------

14.13 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

14.14 Court Order. The Committee is authorized to make any payments directed by
court order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.

 

14.15 Trust. If the Trust terminates and benefits are distributed from the Trust
to a Participant, the Participant’s benefits under this Plan shall be reduced to
the extent of such distributions.

 

14.16 Legal Fees To Enforce Rights After Change in Control. The Company is aware
that upon the occurrence of a Change in Control, the Board (which might then be
composed of new members) or a shareholder of the Company, or of any successor
corporation might then cause or attempt to cause the Company or such successor
to refuse to comply with its obligations under the Plan and might cause or
attempt to cause the Company to institute, or may institute, litigation seeking
to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company or any successor corporation has failed to comply with any of its
obligations under the Plan or any agreement thereunder or, if the Company or any
other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Company irrevocably authorizes such Participant to retain counsel of his or her
choice at the expense of the Company to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company or any director, officer, shareholder or other person
affiliated with the Company or any successor thereto in any jurisdiction.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has signed this Plan document effective as of
this 13th day of January, 2006.

 

BEARINGPOINT, INC., a Delaware corporation

By:

 

/s/ James M. Monastero

--------------------------------------------------------------------------------

Title:

 

Executive Vice President

and Chief People Officer

 

28